               Case 2:20-cr-00036-RSL Document 71 Filed 03/16/21 Page 1 of 1




 1                                                 THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
                                                    No. CR 20-036RSL
 8   UNITED STATES OF AMERICA,
                                                    ORDER GRANTING MOTION TO
 9          Plaintiff,                              WITHDRAW AS COUNSEL AND
                                                    FOR SUBSTITUTION OF
10          vs.                                     COUNSEL JOHN HENRY
                                                    BROWNE
11   JULIAN GUTIERREZ-PONCE,
12          Defendant.
13
            THE COURT has considered the Motion to Withdraw as Counsel and for
14
     Appointment of New Counsel, the accompanying Ex Parte Declaration, and the records
15
     and files in this case.
16
            IT IS NOW ORDERED that Assistant Federal Public Defender Vanessa Pai-
17
     Thompson is permitted to withdraw as defense counsel in this matter, and that John
18
     Henry Browne is permitted to substitute as counsel for Mr. Gutierrez-Ponce.
19
            DONE this 16th day of March, 2021.
20
21
                                                 ________________________________
                                                 _______________________________
                                                        _
22                                               ROBERT S. LASNIK
                                                 UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
     s/ Vanessa Pai-Thompson
25   Assistant Federal Public Defender
26

      ORDER TO WITHDRAW AS COUNSEL                            FEDERAL PUBLIC DEFENDER
      AND FOR SUBSTITUTION OF COUNSEL                            1601 Fifth Avenue, Suite 700
      JOHN HENRY BROWNE                                            Seattle, Washington 98101
      (USA v. Gutierrez-Ponce; CR20-36RSL) - 1                                (206) 553-1100
